In an action, in effect, to recover damages for professional malpractice, the plaintiffs appeal from an order of the Supreme Court, Queens County (Price, J.), dated October 23, 2000, which granted the defendants’ motion to dismiss the complaint and denied their cross motion for leave to serve an amended complaint.
*345Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contentions, the causes of action asserted in both the complaint and the proposed amended complaint sounded solely in professional malpractice. Accordingly, the applicable statute of limitations is three years (see, CPLR 214 [6]; Ackerman v Price Waterhouse, 84 NY2d 535, 541). Since the latest tax returns prepared by the defendants that were subjects of the complaints were executed and filed by the plaintiffs in October 1996, and the original complaint was not filed until at least June 2000, both complaints are time barred (see, CPLR 214 [6]).
In view of this determination, the plaintiffs’ remaining contentions are either academic, without merit, or unpreserved for appellate review. Prudenti, P.J., Altman, S. Miller and Cozier, JJ., concur.